



EXHIBIT 10.18


TENNANT COMPANY


1999 STOCK INCENTIVE PLAN



PERFORMANCE SHARE AGREEMENT

   Name of Participant:   H. Chris Killingstad    No. of Performance
Shares:   20,000    Date of Grant:   November 8, 2005
   Effective Date:   December 1, 2005    Performance Measurement
Dates:   November 30, 2008, November 30, 2009 and November 30, 2010    Grant
Date Stock Price (GDSP):   $44.55, which is the Fair Market Value of the Stock
as of the date of grant


This is a Performance Share Agreement (“Agreement”) between Tennant Company, a
Minnesota corporation (the “Company”), and the participant identified above (the
“Participant”) entered into as of the Date of Grant specified above.


RECITALS

  WHEREAS, the Company maintains the Tennant Company 1999 Stock Incentive Plan
(the “Plan”); and


  WHEREAS, pursuant to the Plan, the Compensation Committee of the Board of
Directors (the “Committee”) has the authority to determine the awards to be
granted under the Plan; and


  WHEREAS, the Committee has determined that the Participant is eligible to
receive an award under the Plan in the form of a Performance Share Award (the
“Performance Share Award”);


  NOW, THEREFORE, the Company hereby grants this Performance Share Award to the
Participant under the terms and conditions as follows:




1

--------------------------------------------------------------------------------




TERMS AND CONDITIONS*

1.   Issuance.   The Participant is granted the number of Performance Shares
specified at the beginning of this Agreement. This Performance Share Award shall
be effective as of the Effective Date set forth above. If the Participant’s
employment terminates prior to the Effective Date, the Participant shall have no
rights under this Performance Share Award.


2.   Performance Conditions.   The Participant’s rights under this Performance
Share Award shall vest and the Performance Shares shall be earned upon
achievement of the performance conditions as described below:


  November 20, 2008 – if the Company’s Total Shareholder Return (as defined
below) measured as of November 30, 2008 is at least 40.61%, the Participant
shall earn all 20,000 Performance Shares under this Performance Share Award.


  November 30, 2009 – if the objective specified for November 30, 2008 is not
met, but the Company’s Total Shareholder Return measured as of November 30, 2009
is at least 42.58%, the Participant shall earn 13,333 Performance Shares under
this Performance Share Award.


  November 30, 2010 – if the objectives specified for November 30, 2008 and 2009
are not met, but the Company’s Total Shareholder Return measured as of November
30, 2010 is at least 44.56%, the Participant shall earn 6,667 Performance Shares
under this Performance Share Award.


  For purposes of this Performance Share Award, “Total Shareholder Return” (TSR)
shall be measured as of a Performance Measurement Date in accordance with the
following formula:


TSR =      (ASP – GDSP) + DP   
GDSP  


  “ASP” or “Average Stock Price” shall mean the highest average of the Fair
Market Values of the Stock during any consecutive twenty business days during
the three months preceding the Performance Measurement Date (i.e. from the
September 1 preceding the Performance Measurement Date to the Performance
Measurement Date).


  “DP” or “Dividends Paid” shall mean the sum of all regular and special cash
dividends paid on the Stock during the period between the Effective Time and the
Performance Measurement Date.


_________________ *

Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.




2

--------------------------------------------------------------------------------



3.   Settlement of the Performance Share Award.   Any Performance Shares earned
pursuant to this Performance Share Award shall be settled by the issuance to the
Participant of the number of Shares equal to the number of Performance Shares
earned. The Shares shall be issued to the Participant on December 10 immediately
following the Performance Measurement Date on which the Performance Shares are
earned, or as soon as administratively practicable thereafter but no later than
December 31 following the Performance Measurement Date on which the Performance
Shares are earned.


4.   Termination of Employment.   If the Participant’s employment with the
Company terminates because of death, Disability or Retirement, the Participant
shall be entitled to a payment of Performance Shares on any Performance
Measurement Date on which the related performance conditions have been achieved,
provided that the number of Performance Shares earned by the Participant shall
be prorated for the portion of the period from the Effective Date through such
Performance Measurement Date during which the Participant was employed by the
Company (for purposes of prorating the number of Performance Shares earned by
the Participant, the number of days between the Effective Date and the date of
termination of the Participant’s employment shall be divided by the number of
days between the Effective Date and the date of the Performance Measurement
Date). If the Participant’s employment terminates in any manner other than as
provided above, this Performance Share Award shall terminate and the Participant
shall have no right to receive any Performance Shares hereunder.


5.   Acceleration of Rights under Performance Share Award.


  Change in Control.   In the event of a Change in Control as defined in the
Plan, then, without any action by the Committee, the Participant’s rights under
this Performance Share Award shall vest in full and the Performance Share Award
shall be settled as if the Total Shareholder Return objective for the next
Measurement Date to occur following the Change in Control was achieved as of the
date of the Change in Control.


6.   Limitation on Transfer.   This Performance Share Award may not be assigned
or transferred other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act, or the rules thereunder.


7.   No Shareholder Rights Before Issuance.   The Participant shall have no
rights of a shareholder of the Company with respect to any Shares issuable under
this Performance Share Award until the Shares, if any, are actually issued to
him/her upon settlement of this Performance Share Award.


8.   Discretionary Adjustment.   In the event of any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, or extraordinary dividend
or divestiture (including a spin-off), or any other change in the corporate
structure or Shares of the Company, the Committee (or if the Company does not
survive any such transaction, a comparable committee of the surviving
corporation) may, without the consent of Participant, make such adjustment as it
determines in its discretion to be appropriate, as to the number and




3

--------------------------------------------------------------------------------



  kind of securities subject to and reserved under the Plan and, in order to
prevent dilution or enlargement of rights of the Participant, the number and
kind of securities issuable upon settlement of this Performance Share Award.


9.   Interpretation of This Agreement.   All decisions and interpretations made
by the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Participant. If there
is any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.


10.   Discontinuance of Employment.   This Agreement shall not give the
Participant a right to continued employment with the Company or any parent or
subsidiary of the Company, and the Company or any such parent or subsidiary
employing the Participant may terminate his/her employment and otherwise deal
with the Participant without regard to the effect it may have upon him/her under
this Agreement.


11.   Tax Withholding.   Delivery of Shares upon settlement of this Performance
Share Award shall be subject to any required withholding taxes. As a condition
precedent to receiving Shares upon settlement of this Performance Share Award,
the Participant may be required to pay to the Company, in accordance with the
provisions of Section 12(d) of the Plan, an amount equal to the amount of any
required withholdings.


12.   Performance Share Award Subject to Plan, Articles of Incorporation and
By-Laws.   Participant acknowledges that this Performance Share Award is subject
to the Plan, the Articles of Incorporation, as amended from time to time, and
the By-Laws, as amended from time to time, of the Company, and any applicable
federal or state laws, rules or regulations.


13.   Obligation to Reserve Sufficient Shares.   The Company shall at all times
during the term of this Performance Share Award reserve and keep available a
sufficient number of Shares to satisfy this Agreement.


14.   Binding Effect.   This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Participant.


15.   Choice of Law.   This Agreement is entered into under the laws of the
State of Minnesota and shall be construed and interpreted thereunder (without
regard to its conflict of law principles).











4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Participant and the Company have executed this
Agreement effective as of the 8th day of November, 2005.

  PARTICIPANT     /s/   H. Chris Killingstad

--------------------------------------------------------------------------------

  H. Chris Killingstad       TENNANT COMPANY       By:    /s/   Thomas J. Dybsky

--------------------------------------------------------------------------------

    Thomas J. Dybsky       Its    Vice President

--------------------------------------------------------------------------------

    Date    November 8, 2005

--------------------------------------------------------------------------------

 














5

--------------------------------------------------------------------------------